IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                         _____________________

                               No.91-8178
                         _____________________


          UNITED STATES OF AMERICA,

                                 Plaintiff-Appellee,

          v.

          KENNETH L. McDONALD
          a/k/a CLIFTON TYRONNE DAMES,

                                 Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
_________________________________________________________________
                          (June 15, 1992)

Before HILL,* KING, and DAVIS, Circuit Judges.

PER CURIAM:

     Kenneth L. McDonald appeals his sentence, arguing that the

district court erred in refusing to reduce his offense level for

acceptance of responsibility.    McDonald also argues that the

district court erred in increasing his sentence for obstruction

of justice and under the career offender provisions of the United

States Sentencing Guidelines.    We affirm.

                    I.   STATEMENT OF THE CASE

     McDonald was stopped for running a stop sign.      During the

stop, the police officer saw two syringes on the floorboard and a

     *
      James C. Hill, Senior Circuit Judge, Eleventh Circuit,
sitting by designation.
loaded clip for a semi-automatic pistol.    McDonald's car was

impounded and an inventory search revealed 47 balloons containing

heroin, a loaded .38 caliber revolver, a loaded 9 mm semi-

automatic pistol, and a small bag of marijuana.    McDonald was

then arrested and searched.

     McDonald identified himself to the police officers as

Clifton Tyronne Dames.   The automobile he was driving was

registered to that name in Miami, Florida.    McDonald continued to

identify himself as Dames when he was interviewed by a pretrial

services officer and when he appeared before the magistrate.      An

agent of the Bureau of Alcohol, Tobacco, and Firearms eventually

learned that McDonald was using an alias.    As a result of this

discovery and McDonald's prior conviction record, a superseding

indictment was returned against him adding, inter alia, a count

of possession of a firearm by a felon.   McDonald pled guilty to

counts one and three of this superseding indictment.

     A presentence report ("PSR") was prepared recommending that

McDonald be denied a two-point reduction for acceptance of

responsibility and that a two-level increase in offense level be

imposed for obstruction of justice.   The probation officer also

found that the career offender provisions of the United States

Sentencing Guidelines ("Guidelines" or "U.S.S.G.") applied to

McDonald.   The district court overruled McDonald's objections to

these points in the PSR and sentenced him to 142 months of

imprisonment on count one and 120 months of imprisonment on count

three, the sentences to be served consecutively.


                                 2
                           II.   DISCUSSION

                                  A.

     McDonald contends that the district court should have

granted him a two-level reduction for acceptance of

responsibility.    A defendant is entitled to such a reduction when

he "clearly demonstrates a recognition and affirmative acceptance

of personal responsibility."     U.S.S.G. § 3E1.1(a).   McDonald has

the burden of making such a demonstration.      United States v.

Mourning, 914 F.2d 699, 705-06 (5th Cir. 1990).     Whether a

defendant has accepted responsibility is a factual determination

"entitled to great deference on review."      United States v.

Thomas, 870 F.2d 174, 176 (5th Cir. 1989); U.S.S.G. § 3E1.1,

comment.(n. 5).    This deference is greater than that accorded

under a clearly erroneous standard.     United States v. Fabregat,

902 F.2d 331, 334 (5th Cir. 1990).

     On appeal, McDonald does not argue that he clearly

demonstrated an affirmative acceptance of responsibility, but

rather that there was no legitimate reason to deny him the

reduction.   McDonald affirmatively concealed his true identity

from law enforcement officials for over a month in an attempt to

conceal his criminal record.     This fact alone is sufficient to

support the district court's finding that McDonald did not accept

responsibility and was not entitled to the two-point reduction in

offense level.    Moreover, McDonald also denied the charges of

conspiracy, possession with intent to distribute heroin, and

possession of a firearm, despite the admissions in the factual


                                   3
basis and the evidence against him.      See U.S.S.G. § 3E1.1,

Application Note 1(c) (sentencing court may consider, in

determining whether a defendant has accepted responsibility,

"voluntary and truthful admission to activities of involvement in

the offense and related conduct"); see also Mourning, 914 F.2d at

705-06.   The district court committed no error in denying

McDonald a two-point reduction.

                                  B.

     McDonald also contends that the district court's two-level

enhancement of his sentence for obstruction of justice pursuant

to U.S.S.G. § 3C1.1 was improper.      We review the district court's

finding that McDonald obstructed justice for clear error.        United

States v. Ainsworth, 932 F.2d 358, 362 (5th Cir.), cert. denied,

112 S. Ct. 346 (1991).   Section 3C1.1 authorizes a two-level

upward adjustment if the defendant "wilfully obstructed or

impeded, or attempted to obstruct or impede, the administration

of justice during the investigation, prosecution, or sentencing

of the instant offense."   See also United States v. Rodriguez,

942 F.2d 899, 901 (5th Cir. 1991), cert denied, 112 S. Ct. 990

(1992).

     The Government cites United States v. Rogers, 917 F.2d 165

(5th Cir. 1990), cert. denied, 111 S. Ct. 1318 (1991), as

controlling.   In Rogers, the defendant identified himself with an

alias both at the time of his arrest and during a subsequent

police investigation.   The police eventually learned his true

identity and discovered an extensive criminal history.     We upheld


                                  4
an upward adjustment under § 3C1.1 over the defendant's argument

that the police were only impeded for a brief period, reasoning

that even if there was no actual obstruction of justice, § 3C1.1

covered attempted obstruction as well.    Id. at 168-69.

     After Rogers was decided, however, the Sentencing Commission

clarified the application of § 3C1.1 in an amendment to the

Commentary effective November 1, 1990, prior to McDonald's

sentencing.   The amended Commentary provides that the §3C1.1

enhancement applies to, inter alia, the following acts:

     (c) producing or attempting to produce a false,
     altered, or counterfeit document or record during an
     official investigation or judicial proceeding;
     . . .
     (f) providing materially false information to a judge
     or magistrate;
     (g) providing a materially false statement to a law
     enforcement officer that significantly obstructed or
     impeded the official investigation or prosecution of
     the instant offense;
     (h) providing materially false information to a
     probation officer in respect to a presentence or other
     investigation for the court; . . . .

U.S.S.G. § 3C1.1, Application Note 3.

     The enhancement is not intended to apply, however, to:

     (a) providing a false name or identification document
     at arrest, except where such conduct actually resulted
     in a significant hindrance to the investigation or
     prosecution of the instant offense;
     . . .
     (c) providing incomplete or misleading information, not
     amounting to a material falsehood, in respect to a
     presentence investigation; . . . .

U.S.S.G. § 3C1.1, Application Note 4.    McDonald provided a "false

name . . . at arrest" to the police.    According to Application

Note 4(a), the use of a false name does not merit enhancement of

the sentence unless such action "actually resulted in a

                                 5
significant hindrance to the investigation. . . ."   For example,

in Rodriguez, 942 F.2d at 902, this court found the use of an

alias at the time of arrest and during the police investigation

did not support an enhancement because use of the alias did not

significantly impede the investigation.   See also United States

v. Moreno, 947 F.2d 7, 10-11 (1st Cir. 1991) (refusing to uphold

enhancement for obstruction by use of an alias at arrest where

Government did not allege that alias caused significant hindrance

to investigation and defendant made no false statement under

oath).

     If McDonald had used his alias only at the time of arrest,

enhancement for obstruction of justice might not have been

warranted, absent a showing of significant hindrance.   However,

McDonald also identified himself to the magistrate and filed a

financial status affidavit with the magistrate under the name

"Dames."   Application Note 3(f) provides that the use of a false

name before a judge or magistrate merits enhancement even without

a showing of significant hindrance.   McDonald's behavior,

according to Application Note 3(f), therefore merits a two-level

enhancement.   See United States v. Gardiner, 931 F.2d 33, 34-35

(10th Cir. 1991) ("Application Note 4(a) [false statement at

arrest] . . . does not control the outcome of Gardiner's case

because he failed to disclose his true identity [in three

appearances before] a United States Magistrate . . . ."); United

States v. Urbanek, 930 F.2d 1512, 1515 n.2 (10th Cir. 1991)

(Government must show significant hindrance only with regard to


                                 6
aliases not given under oath); United States v. Yerks 918 F.2d
1371, 1375 (8th Cir. 1990) (where defendant gave alias at arrest

and also signed a financial status affidavit before federal

magistrate, proof of actual obstruction not necessary); United

States v. Patterson, 890 F.2d 69, 72 (8th Cir. 1989) (defendant's

refusal to reveal true name to magistrate warranted enhancement);

see also Rodriguez, 942 F.2d at 902 (upholding enhancement based

on Application Note 3(c) for providing court with fraudulent

birth certificate); United States v. Austin, 948 F.2d 783, 788

(1st Cir. 1991) (district court must impose two-point enhancement

under § 3C1.1 if defendant perjures himself before the court);

United States v. Turpin, 920 F.2d 1377, 1387 (8th Cir. 1990)

(reference to accomplice by use of his alias, in order to mislead

investigators, merits enhancement), cert. denied sub nom.

Williams v. United States, 111 S. Ct. 1428 (1991).

      In short, because McDonald used an alias when under oath

before the magistrate and in a filing before the magistrate, the

district court did not err in imposing a two-level enhancement

for obstruction of justice.

                                C.

      Finally, McDonald argues that the district court erred when

it enhanced his sentence under the career offender provisions of

the Guidelines.   A defendant is classified as a career offender

if:

      (1) the defendant was at least eighteen years old at
      the time of the instant offense, (2) the instant
      offense of conviction is a felony that is either a
      crime of violence or a controlled substance offense,

                                 7
     and (3) the defendant has at least two prior felony
     convictions of either a crime of violence or a
     controlled substance offense.

U.S.S.G. § 4B1.1; see also United States v. Guerra, __ F.2d __,

1992 U.S. App. LEXIS 11695 (5th Cir. 1992).   McDonald does not

contest factors (1) and (2).   Rather, he argues that his prior

Florida burglary offenses were not, as the Government contends,

felony convictions for a "crime of violence."

     The term "crime of violence" is defined as "any offense

under federal or state law punishable by imprisonment for a term

exceeding one year that . . . involves conduct that presents a

serious potential risk of physical injury to another."    U.S.S.G.

§ 4B1.2(1)(ii).    U.S.S.G. App. C., amend. 268, effective November

1, 1989, provides that the term "'[c]rime of violence' includes

murder, manslaughter, . . . and burglary of a dwelling" (emphasis

added).   McDonald argues that his prior Florida convictions were

simply for "burglary," and that a burglary that is not of a

dwelling is not a "crime of violence" under § 4B1.2.

     The probation officer who prepared McDonald's PSR could not

tell from the certified and exemplified copies of the convictions

what type of burglary McDonald had committed in Florida, so he

obtained copies of the Florida presentence reports.    These

documents, which were not certified and exemplified, indicated

that the six prior burglary convictions were for burglaries of a

dwelling.   The district court relied on these documents and the

probation officer's testimony to enhance McDonald's sentence as a

career offender.


                                  8
     McDonald argues that the probation officer's testimony and

the uncertified Florida reports are hearsay, and therefore not

properly admissible by the district court.   This argument has no

merit.   As the Government points out, the Federal Rules of

Evidence regarding hearsay are not applicable to sentencing

proceedings.   Fed. R. Evid. 1101(d)(3).

     Moreover, we have held that a district court is entitled to

rely upon uncorroborated hearsay testimony in assessing a

defendant's career offender status, so long as the evidence

"carries sufficient indicia of reliability."    United States v.

Marshall, 910 F.2d 1241, 1245 (5th Cir. 1990), cert. denied, 111
S. Ct. 976 (1991); see also U.S.S.G. § 6A1.3(a); United States v.

Cuellar-Flores, 891 F.2d 92, 93 (5th Cir. 1989); United States v.

Flores, 875 F.2d 1110, 1112 (5th Cir. 1989).   These documents,

prepared by Florida correctional officers, are sufficiently

reliable to sustain the district court's application of U.S.S.G.

§ 4B1.1.   See United States v. Manthei, 913 F.2d 1130, 1138 (5th

Cir. 1990) (Drug Enforcement Administration "investigative

records" have sufficient indicia of reliability); Flores, 875
F.2d at 1112 (presentence report and testimony of employee who

prepared report were sufficiently reliable evidence of nature of

defendant's prior burglaries).

     Furthermore, as we noted in Flores, McDonald has the burden

of showing that the information relied upon by the district court

was untrue.    Id. at 1113; United States v. Clements, 634 F.2d
183, 186 (5th Cir. 1981).   He has not carried this burden.


                                  9
McDonald has not argued that the information relied upon was

inaccurate, only that it was inadmissible.   Cf. Flores, 875 F.2d

at 1113.   Inasmuch as we find that the information was

admissible, we cannot find improper the district court's reliance

on the Florida reports in determining the nature of McDonald's

prior burglary convictions.

                         III.   CONCLUSION

     For the foregoing reasons, McDonald's conviction and

sentence are, in all respects, AFFIRMED.




                                 10